Citation Nr: 0826254	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-37 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The appellant claims that her deceased spouse had qualifying 
Philippine Army service during World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2006 of the Department 
of Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO). 


FINDINGS OF FACT

1. In February 2005, the Board denied the appellant's 
application to reopen the claim to establish legal 
entitlement to VA death benefits; after the appellant was 
notified of the adverse determination, she filed several 
motions for Reconsideration of the Board decision that were 
denied by the Board's Vice Chairman in May and September 
2005.  

2. The additional evidence presented since the Board's 
decision in February 2005, is either redundant, cumulative, 
or does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1. The decision of the Board in February 2005, denying the 
appellant's application to reopen the claim to establish 
legal entitlement to VA death benefits, is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2007).

2. New and material evidence has not been presented to reopen 
the claim to establish legal entitlement to VA death 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2005 and in January 2008.  
The notice included the type of evidence needed to 
substantiate the underlying claim, that is, evidence that the 
appellant's deceased spouse had "veteran's" status and that 
the evidence had to be new and material, that is, evidence 
not previously considered, which was not redundant or 
cumulative of evidence previously considered and that 
pertained to the reason the claim was previously denied, that 
is, the lack of evidence.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the provisions for the degree of disability 
assignable and for the effective date of the claim); and of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a 
new and material evidence claim).   

To the extent that the timing of the VCAA notice about the 
degree of disability assignable and the effective date of the 
claim came after the initial adjudication, it did not comply 
with the requirement that the notice must precede the 
adjudication.  As the application to reopen the claim to 
establish legal entitlement to VA death benefits is denied, 
no disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the appellant with respect to the timing error 
of the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the appellant is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision, dated in February 2005, the Board denied the 
appellant's application to reopen the claim to establish 
legal entitlement to VA death benefits, as the appellant 
failed to submit new and material evidence to verify her 
deceased spouse's military service for the purpose of VA 
death benefits.  The appellant's subsequent requests for 
reconsideration of the Board decision were denied by the 
Board's Vice Chairman in May and September 2005.  
Accordingly, the Board decision of February 2005 is final.  
38 U.S.C.A. § 7104(b).

The pertinent evidence of record at the time of the Board's 
decision in February 2005 is summarized as follows:   

In June 1951, the U.S. service department reported that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.
 
A certification, dated in July 1986, from an Assistant 
Adjutant General of the Armed Forces of the Philippines, 
certified the appellant's deceased spouse's Philippine Army 
service.

Joint affidavits, dated in 1954, 1955, and 1956, submitted in 
November 1990, a Joint affidavit submitted in February 1991, 
and a Joint Affidavit submitted in November 1993, aver that 
the appellant's deceased spouse had Philippine Army service.  

In statements, dated in April 1991 and August 1992, three 
individuals indicated that they were inducted with the 
appellant's deceased spouse into service for the Armed Forces 
of the United States.

A certification, dated in September 1991, from an Assistant 
Adjutant General of the Armed Forces of the Philippines, 
certified the dates of the appellant's deceased spouse's 
Philippine Army service.

A certification, dated in November 1997, from the Office of 
the Adjutant General, Armed Forces of the Philippines, 
certified that the appellant's deceased spouse served in the 
Armed Forces of the Philippines.  

A letter, date in April 1998, discloses that the appellant's 
deceased spouse received shares from the Philippine Veterans 
Bank. 

Letters, dated in March 1999 and in June 1999, from the 
National Personnel Records Center show that the appellant's 
deceased spouse had had recognized Philippine service.

In March 2001, the National Personnel Records Center reported 
that the letter in June 1999 was in error and that the 
determination of June 1951 as to the appellant's deceased 
spouse's lack of military status was correct. 

In a Joint Affidavit, dated in February 2002, two 
individuals, purporting to have been neighbors and friends of 
the appellant's deceased spouse, certified the military 
service of the appellant's deceased spouse.

Current Claim 

Although the prior decision in February 2005 by the Board is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. 
§ 5108. 

As the application to reopen the claim was received in July 
2005, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence, presented since the Board decision 
in February 2005 consists of the following exhibits:

Exhibit (1) consists of a copy of a letter, date in April 
1998, disclosing that the appellant's deceased spouse 
received shares from the Philippine Veterans Bank; and copies 
of the letters, dated in March 1999 and in June 1999, from 
the National Personnel Records Center.  This evidence is not 
new and material because it is redundant, that is, it is 
repetitive of evidence previously considered and rejected by 
the Board in its decision in February 2005.  And redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Exhibit (2) consists of copy of certification, dated in 
November 2004, from the Office of the Adjutant General, Armed 
Forces of the Philippines, certifying the appellant's 
deceased spouse's service in Armed Forces of the Philippines; 
and copies of Joint Affidavits, dated in October 2005 and 
September 2006, purporting to have been neighbors and friends 
of the appellant's decease spouse, certifying the military 
service of the appellant's deceased spouse with the 
Philippine Commonwealth Army in the service of the U.S. Armed 
Forces.  This evidence is not new and material because it is 
cumulative, that is, supporting evidence of previously 
considered evidence and rejected by the Board in its decision 
in February 2005.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  
 
Exhibit (3) consists of written statements of the appellant 
asserting that her deceased spouse was a veteran.  The 
appellant's assertions are not acceptable proof of service 
under 38 C.F.R. § 3.203 because her written statements are 
not an official document of the appropriate U.S. service 
department, and as the written statements do not raise a 
reasonable possibility of substantiating the claim for the 
purpose of establishing legal entitlement to VA death 
benefits, the written statements are not new and material.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).






As the additional evidence is not new and material, the claim 
to establish legal entitlement to VA death benefits is not 
reopened.  As the claim is not reopened, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



ORDER

As new and material evidence has not been presented, the 
claim to establish legal entitlement to VA death benefits is 
not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


